     Case 2:18-cv-02497-MCE-AC Document 58 Filed 08/21/20 Page 1 of 2

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   KRISTIN M. DAILY, State Bar No. 186103
     Supervising Deputy Attorney General
 3   MARC B. KOENIGSBERG, State Bar No. 204265
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6107
 6    Fax: (916) 324-5567
      E-mail: Marc.Koenigsberg@doj.ca.gov
 7   Attorneys for Defendant
     California Department of Health Care Services
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DELONDA K. COLEMAN,                                     2:18-cv-02497-MCE-AC
12
                                               Plaintiff, Stipulation to Extend Deadline to File
13                                                        Motion for Summary Judgment and Order
                     v.                                   Thereon
14

15   STATE OF CALIFORNIA,
     DEPARTMENT OF HEALTH CARE                               Action Filed: September 13, 2018
16   SERVICES,
17                                          Defendant.
18

19         On July 15, 2020, the parties settled this action. Terms and conditions of the settlement
20   were placed on the record in open court by Magistrate Judge Deborah Barnes. The parties are to
21   prepare their settlement agreement by August 14, 2020. However, defendant’s last day to file a
22   dispositive motion was August 4, 2020, and was extended by stipulation and order to
23   September 4, 2020. To protect defendant’s right to do so should the need arise, and as the parties
24   continue to prepare the terms of a formal settlement agreement, the parties stipulate and request
25   the Court amend Pretrial Scheduling Order in this case and continue the deadline for filing
26   dispositive motions to October 2, 2020.
27

28
                                                         1
     Stipulation to Extend Deadline to File Motion for Summary Judgment and Order Thereon (2:18-cv-02497-MCE-AC)
     Case 2:18-cv-02497-MCE-AC Document 58 Filed 08/21/20 Page 2 of 2

 1   Dated: August 17, 2020                                   BEESON TERHORST

 2                                                            /S/ MICHAEL TERHORST (AS AUTHORIZED ON
                                                              AUGUST 17, 2020)
 3
                                                              MICHAEL TERHORST
 4                                                            Attorneys for Plaintiff
                                                              DeLonda K. Coleman
 5
     Dated: August 17, 2020                                   XAVIER BECERRA
 6                                                            Attorney General of California
                                                              KRISTIN M. DAILY
 7                                                            Supervising Deputy Attorney General

 8                                                            /S/ MARC B. KOENIGSBERG

 9                                                            MARC B. KOENIGSBERG
                                                              Deputy Attorney General
10                                                            Attorneys for Defendant
                                                              California Department of Health Care
11                                                            Services

12
                                                     ORDER
13
            Given the good cause shown in the stipulation filed by the parties, the Court orders the
14
     Pretrial Scheduling Order be amended such that the last day to file dispositive motions is
15
     October 2, 2020.
16

17   Dated: August 20, 2020

18

19

20
21

22   DLB:9/DB/orders.civil/cole2497.so eot(2)

23

24

25

26
27

28
                                                         2
     Stipulation to Extend Deadline to File Motion for Summary Judgment and Order Thereon (2:18-cv-02497-MCE-AC)
